COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00142-CR


FREDDIE SCHMIDT                                                          APPELLANT

                                          V.

THE STATE OF TEXAS                                                             STATE


                                       ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                       ----------

                          MEMORANDUM OPINION1

                                       ----------

      Appellant Freddie Schmidt attempts to appeal from his conviction for

violation of civil commitment requirements for sexually violent predators. The

trial court’s certification of Appellant’s right to appeal states that this “is a plea-

bargain case, and the defendant has NO right of appeal.” See Tex. R. App. P.

25.2(a)(2). On April 9, 2012, we notified Appellant that this appeal could be

dismissed unless he or any party desiring to continue the appeal filed a response
      1
       See Tex. R. App. P. 47.4.
showing grounds for continuing the appeal. Appellant filed a pro se response

that does not present grounds for continuing the appeal and that contains a

request for appointed counsel on appeal.

      The Texas Rules of Appellate Procedure are clear that in a plea-bargain

case, an appellant may appeal only those matters that were raised by written

motion filed and ruled on before trial or after getting the trial court’s permission to

appeal. See Tex. R. App. P. 25.2(a)(2). Because the trial court’s certification

reflects that Appellant has no right of appeal, we deny Appellant’s request for

appointment of counsel as moot and dismiss this appeal for want of jurisdiction.

See Tex. R. App. P. 25.2(a)(2), (d), 43.2(f).



                                                     PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 10, 2012




                                          2